Citation Nr: 1722645	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  13-07 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right knee lateral tibial plateau fracture, lateral meniscus tear repair, and posttraumatic arthritis prior to June 14, 2016 and in excess of 20 percent from that date.

2.  Entitlement to an initial compensable rating for a right ankle avulsion fracture prior to June 14, 2016 and in excess of 10 percent from that date.

3.  Entitlement to an initial rating in excess of 20 percent for spinal stenosis with spinal fusion (claimed as lower back disability to include fractures and arthritis) prior to December 12, 2013 and after March 1, 2014.

4.  Entitlement to a temporary total disability rating under 38 C.F.R. § 4.30 based on surgical or other treatment necessitating convalescence for spinal stenosis with spinal fusion (claimed as lower back disability to include fractures and arthritis) due to convalescence beyond April 1, 2014.

5.  Entitlement to an initial rating in excess of 10 percent for post-surgical scars of the anterior trunk and right knee.

6.  Entitlement to an initial compensable rating for linear scars.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from December 2007 to April 2009 and from July 2010 to July 2011.  He also had National Guard service with periods of active duty for training (ACDUTRA) from October 2004 to March 2005, April 2009 to August 2009, November 2009 to July 2010, and from February 2012 to May 2012, including in combat in Afghanistan in support of Operation Enduring Freedom.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2012, April 2014, April 2015 and June 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The March 2012 rating decision, in pertinent part, granted the Veteran's claims of service connection for a right knee lateral tibia plateau fracture, lateral meniscus tear repair, and posttraumatic arthritis ("right knee disability"), assigned a 10 percent rating effective July 8, 2011, and for a right ankle avulsion fracture ("right ankle disability"), assigned a 0 percent (non-compensable) rating effective July 8, 2011.  

The April 2014 rating decision granted service connection for spinal stenosis with spinal fusion (claimed as lower back disability to include fractures and arthritis) assigned a 20 percent rating effective August 22, 2013 (date of claim).  A temporary rating of 100 percent was assigned from December 12, 2013 and a 20 percent rating was assigned from March 1, 2014.  In addition, in April 2014 the RO granted service connection for right knee scar (previously rated as lateral right knee surgical scar, 21.5 cm x 1 cm) assigned a 10 percent rating effective April 15, 2014.  In a July 2014 rating decision the RO assigned an earlier effective date of July 8, 2011 (the day following discharge from service) for a right knee scar disability rated 10 percent disabling.  

In a decision in April 2015, the Board, in pertinent part, denied an initial rating in excess of 10 percent for right knee lateral tibial plateau fracture, lateral meniscus tear repair, and posttraumatic arthritis, and denied an initial compensable rating for a right ankle avulsion fracture.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an order in November 2015, the Court vacated and remanded those parts of the Board decision's that denied, an initial rating in excess of 10 percent for right knee lateral tibial plateau fracture, lateral meniscus tear repair, and posttraumatic arthritis, and denied an initial, compensable rating for a right ankle avulsion fracture, for action consistent with a Joint Motion for Partial Remand (Joint Motion).  

In an April 2015 rating decision the RO granted service connection for a post-surgical scar, anterior trunk assigned a 10 percent rating effective April 13, 2015 to include the right knee surgical scar.  The separate 10 percent rating for right knee scar was discontinued.  

Additionally, in April 2015, the Board remanded for further development the issues of entitlement to an initial rating greater than 20 percent prior to December 12, 2013, and after March 1, 2014, for spinal stenosis with spinal fusion; and entitlement to a temporary total disability rating effective March 1, 2014 for spinal stenosis with spinal fusion due to convalescence.  The June 2016 rating decision granted service connection for linear surgical scars assigned a 0 percent (noncompensable) rating effective April 13, 2015.  In an interim December 2016 rating decision, the RO increased the rating for right knee lateral tibial plateau fracture, lateral meniscus tear repair, and posttraumatic arthritis to 20 percent effective June 14, 2016 and the rating for right ankle avulsion fracture was increased to 10 percent effective June 14, 2016.  As the increases are not the schedular maximum, and because the Veteran has not expressed satisfaction with the rating, the issues remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  In addition, in December 2016 the RO extended the temporary total disability rating established effective March 1, 2014 for a lower back disability due to convalescence to April 1, 2014.

The two increased rating claims concerning scars are addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  Prior to June 14, 2016 the Veteran's service-connected right knee disability was manifested by, at worst, flexion to 90 degrees with no objective evidence of painful motion, extension to zero degrees with no objective evidence of painful motion, no additional limitation of motion on repetitive testing, less movement than normal on the right lower extremity, full muscle strength, normal joint stability, no recurrent patellar subluxation/dislocation, residual right knee pain with certain activities, occasional use of a knee brace, and no x-ray evidence of degenerative or traumatic arthritis or patellar subluxation.  

2.  From June 14, 2016, the Veteran's right knee disability is manifested by dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, x-ray evidence of arthritis, painful motion and functional impairment; flexion is not limited to 15 degrees, extension is not limited to 20 degrees, malunion of the tibia with marked knee or ankle disability and severe recurrent subluxation or lateral instability is not shown.

3.  Prior to June 14, 2016 the evidence shows the Veteran's service-connected right ankle disability is manifested by, at worst, right ankle sprain that did not result in significant limitation of motion; however, there was x-ray evidence of degenerative changes, along with subjective complaints of pain.

4.  From June 14, 2016 the evidence shows the Veteran's service-connected right ankle disability is manifested by symptoms of pain and impairment approximating moderate limitation of motion, but not worse than moderate.  

5.  For the period prior to December 12, 2013 and after March 1, 2014, the Veteran's lower back disability has been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees even when considering the effects of pain and flare-ups, and has not been manifested by favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes due to intervertebral disc syndrome (IVDS).

6.  The Veteran underwent spinal fusion surgery on December 12, 2013 and required convalescence for a period of 31/2 months to April 1, 2014; the evidence does not support assigning a temporary total disability rating beyond that date.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a right knee lateral tibial plateau fracture, lateral meniscus tear repair, and posttraumatic arthritis prior to June 14, 2016 and in excess of 20 percent from that date have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Code) 5258, 5262-5260 (2016).

2.  The criteria for an initial 10 percent rating for a right ankle avulsion fracture prior to June 14, 2016 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5271 (2016).

3.  The criteria for a rating in excess of 10 percent for a right ankle avulsion fracture beginning June 14, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5271 (2016).

4.  The criteria for an increased disability rating in excess of 20 percent for chronic lower back strain have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5271 (2016).

5.  The criteria for a temporary total rating under 38 C.F.R. § 4.30 based on surgical or other treatment necessitating convalescence for a lower back disability beyond April 1, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Before assessing the merits of the appeal, VA's duties under the VCAA must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In this instance, the Veteran's higher initial rating claims for a right knee, right ankle, and lower back disabilities, are "downstream" elements of the Agency of Original Jurisdiction (AOJ) grant of service connection for each of the disabilities in the appealed rating decisions.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required as such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In June 2011, December 2011, February 2014 and April 2015, VA notified the Veteran of the information and evidence needed to substantiate and complete the service connection claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The April 2015 letter also provided notice of what the evidence must show for temporary total disability due to surgical or other treatment.  

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial AOJ decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  All of the VCAA notice was provided prior to the appealed rating decisions; thus, notice was timely.  

The Court has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability ratings and effective dates, because the appealed rating decisions were fully favorable to the Veteran on the issues of service connection, and because the Veteran was fully informed of the evidence needed to substantiate these claims, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him VA examinations which address the current nature and severity of his service-connected disabilities.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations (collectively where appropriate) of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Legal Criteria

In general, disability ratings are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Under 38 C.F.R. § 4.40, consideration must be given to functional loss due to pain and weakness causing additional disability beyond that reflected by range of motion measurements.  Under 38 C.F.R. § 4.45, consideration must be given to less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  Painful, unstable, or misaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable). 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned. 38 C.F.R. § 4.27.  The hyphenated disability will be rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

Right Knee Disability

Prior to June 14, 2016 the Veteran's right knee lateral tibial plateau fracture, lateral meniscus tear repair, and posttraumatic arthritis ("right knee disability") was assigned an initial 10 percent rating under 38 C.F.R. § 4.71a, Codes 5262-5260 (impairment of tibia and fibula - limitation of flexion of the leg) based on evidence of painful motion of the right knee supported by adequate pathology.  In a December 2016 rating decision the RO assigned an increased rating of 20 percent for the service-connected right knee disability, effective from June 14, 2016 under Code 5258 (dislocated semilunar cartilage)

Under Code 5262 a 10 percent rating is to be assigned when impairment of the tibia and fibula with slight knee or ankle disability; a 20 percent rating when the impairment is with moderate knee or ankle disability; when there is malunion of the tibia with marked knee or ankle disability 30 percent is to be assigned; and 40 percent when nonunion of the tibia with loose motion, requiring a brace.

Under Code 5260 a 10 percent rating is to be assigned when flexion is limited to 45 degrees, a 20 percent rating when flexion is limited to 30 degrees, and a 30 percent rating is to be assigned when flexion of the leg is limited to 15 degrees.

The evidence shows a February 2011 statement from T.A.G., M.D, the Veteran's orthopedic surgeon, noting that the Veteran was under his care for a tibial plateau fracture, which had been a significant injury to his knee.  The orthopedic surgeon expressed doubt that the Veteran would be able to serve in his then current capacity as an infantry officer in the future.  There was a significant probability the Veteran would need to change his military occupational specialty and would have a permanent profile as a consequence of his knee injury.  

Later in February 2011, it was determined that the Veteran incurred a closed fracture of the right tibia in the line of duty.  The Veteran's service treatment records indicate that he was conducting physical training and injured his right knee while playing basketball.  He was medically evacuated from Afghanistan where he incurred his right knee fracture and had surgery at Landstuhl Regional Medical Center in Germany.  In May 2011, he was seen for follow-up at a private orthopedics clinic for the right-sided tibial plateau fracture he sustained on deployment in Afghanistan.  The examiner noted the Veteran's recent inservice right knee surgery.  Physical examination of the right knee revealed that the Veteran still has a fair amount of induration laterally.  There was a little bit of warmth compared to the contralateral side.  He achieved full extension and outstanding flexion.  X-rays showed "an internally fixed lateral tibial plateau fracture."  The assessment was tibial plateau fracture.  The private clinician stated, "I believe the [Veteran] has reached maximum medical improvement.  I talked with him about the significant probability that he would have traumatic arthropathy at some point in his life."  This clinician also stated that the Veteran "will have a permanent profile in the Army, restricting him from most vigorous activities."

On July 2011 VA examination, the Veteran reported having decreased constant right knee pain.  He rated his constant right knee pain as 3/10 on a pain scale and throbbing at rest.  His right knee pain increased to 5-6/10 on a pain scale with movement and was a sharp and stabbing pain.  He also experienced right knee swelling, numbness and tingling of the knee joint, weakness, stiffness, deformity, instability or giving way, locking, lack of endurance, effusion, and redness.  His inservice right knee fracture was noted.  He was unable to stand for more than 30 minutes or walk more than 1 mile.  A physical examination of the right knee showed slight edema of the knee joint with patellar ballottement but no tenderness to palpation with patellar grind or distraction, no crepitus with active or passive range of motion, tenderness to palpation along the medial-lateral joint line, no popliteal mass, a full range of motion, normal medial and lateral collateral ligaments, normal anterior and posterior drawer test, and no subluxation or instability.  Range of motion testing of the right knee showed flexion to 143 degrees with reported pain in the patella and popliteal fossa region and extension to 0 degrees with reported pain "inside joint."  

On private outpatient treatment in November 2011, the Veteran reported right knee pain and swelling with no real significant injury or trauma.  He stated he was an avid runner and would run up to 2 to 21/2 miles a day but had not run due to knee pain and swelling.  There was some instability with the knee, but again, no injuries or trauma.  He denied any recent right knee catching, clicking, or locking.  Physical examination of the right knee showed no significant pain with range of motion, although flexion to 90 degrees and a little bit past caused increased discomfort of the knee.  There was no instability with medial and lateral collateral ligament testing.  There was mild to moderate effusion, and no signs of erythema or infection.  The impression was knee pain.  The private clinician noted that the Veteran's knee is wearing out, and arthropathy within the knee was limiting him and was likely the cause of the knee swelling.

A January 2012 private outpatient treatment report shows the Veteran was seen for a follow-up visit for right knee pain.  He complained of increased clicking, grinding, pain and swelling (post repair of tibial plateau fracture, January 2011).  On physical examination the knee seemed a "little boggy."  The right knee had full range of motion with excellent flexion.  The impressions were knee pain and posttraumatic arthropathy.

In a July 2012 statement in support of his claim, the Veteran noted that the proper rating for his right knee disability was under 38 C.F.R. § 4.71a, Code 5262 (impairment of tibia and fibula).  He stated that as a result of his tibial plateau fracture, he now has a "depressed anterolateral area of articular surface about 2 - 3 mm" located at the fracture site (according to the radiology imaging report read by Dr. T.G. in May 2011).  The "depressed anterolateral area of articular surface about 2 - 3 mm" is synonymous with "malunion" or "nonunion" of the tibia under Code 5262 and the rating for his tibial plateau fracture "must be a minimum of 30% according to the law," as he has "marked knee disability" including posttraumatic arthritis and a military profile which does not allow him to run.  He stated that he is also entitled to a separate evaluation for arthritis in the knee and wanted to have that disability addressed as well under Code 5003.

During an April 2014 VA knee and lower leg conditions examination, the Veteran reported that his right knee pain was constant.  He described the pain as dull and throbbing on a pain scale of 5-6/10.  He stated he cannot run more than a half mile without his right knee swelling.  He has difficulties with playing with his children, going up and down stairs, turning quickly, and gardening.  The pain flares to 8/10 and lasts for a week.  He may wear a brace with activities.  On range of motion testing, right knee flexion was to 130 with no objective evidence of painful motion; extension was to 0 degrees with no objective evidence of painful motion.  Right knee post-test flexion was to 130 degrees and extension was to 0 degrees.  The Veteran did not have additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  The Veteran had functional loss and/or functional impairment of the right knee and lower leg indicated by less movement than normal.  There was no tenderness or pain to palpation for joint line or soft tissues of the right knee.  Muscle strength and joint stability were normal.  There was no anterior (Lachman test) instability, posterior (drawer test) instability, or medial-lateral instability.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran had meniscal conditions or surgical procedures for a meniscal condition.  He did have a meniscus (semilunar cartilage) condition (right meniscal tear).  Residual signs and/or symptoms due to his 2011 knee surgery included pain with certain activities.  The right knee had a healing ridge on the area of the previous surgery on the upper aspect of the tibia.  He used a brace occasionally with certain activities.  There was no degenerative or traumatic arthritis documented.  There was no x-ray evidence of patellar subluxation.  Right knee x-rays in July 2011 showed a previous lateral tibia plateau fracture.  The diagnosis was right knee tibia fracture and lateral meniscus tear.  His right knee disability impacted his ability to work in that he was a trust officer at a bank and a military attorney in the National Guard and might have to stand at times if the knee gets stiff.  The examiner noted that it was not possible to determine whether pain, weakness, fatigability, or incoordination significantly limit functional ability either during flare-ups or when the joint is used, or to estimate either loss or range of motion or describe loss of function without resorting to mere speculation because there was no conceptual or empirical basis for making such determinations without directly observing function under such conditions.  

On a June 2016 VA knee and lower leg conditions examination, the Veteran reported he had no new surgeries or new injuries.  He had constant pain that was a mild to moderate ache, deep inside the knee.  There was intermittent clicking of the right knee and a few times per month the knee would lock; occasionally the right knee felt unstable.  During flare-ups the right knee would swell, and there was more pain and less motion.  The Veteran reported that functionally he had difficulty with squatting, prolonged standing and prolonged walking.  Range of motion of the right knee was flexion from 4 to 110 degrees and extension from 110 to 4 degrees.  There was additional functional loss or range of motion after three repetitions (flexion was 4 to 90 degrees and extension was 90 to 4 degrees).  Weakness and fatigability significantly limited the Veteran's functional ability over a period of time.  Regarding flare-ups of the right knee, the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  The examiner was not able to describe the Veteran's functional ability with flare-ups in terms of range of motion without resorting to mere speculation because there was no conceptual or empirical basis for making such a determination without directly observing function under those conditions.  Disturbances of locomotion and interference with standing were additional contributing factors of the Veteran's right knee disability.  Muscle strength was normal and there was no muscle atrophy or ankylosis.  He did not have a history of recurrent subluxation, lateral instability or recurrent effusion of the right knee.  There was no joint instability, anterior instability (Lachman test), posterior instability (drawer test), medial instability (apply valgus pressure to knee in extension and with 30 degrees of flexion), or lateral instability (apply varus pressure to knee in extension and with 30 degrees of flexion).  The Veteran had never had recurrent patellar dislocation, "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/ or fibular impairment.  He did have a meniscus (semilunar cartilage) condition, described as frequent episodes of joint locking, pain and effusion.  In January 2011 the Veteran underwent open right knee surgery and now had residual pain, decreased range of motion, and a painful scar.  He did not use any assistive devices as a normal mode of locomotion.  Imaging studies show degenerative or traumatic arthritis.  Right knee x-rays in July 2011 showed a  fixation plate, and screws were intact.  There appeared to be a slight degree of superior displacement of the lateral most aspect of the tibial plateau.  The amount of displacement was approximately 3mm.  There were calcifications in the femoral-tibial joint space.  An incidental note was made of a postoperative bony defect in the distal femur.  The diagnosis was status post right knee meniscus, arthritis and tibial plateau fracture.  The functional impact of the right knee was that the Veteran has difficulty with squatting, prolonged standing and prolonged walking.  

A July 2016 VA medical opinion reveals that physical examination (on VA examination in June 2016) did not reveal instability or swelling; crepitus was present.  Although the Veteran verbalized that his right knee felt unstable the physical examination for stability testing was normal.  He did not require the use of any assistive devices for locomotion.  Regarding semilunar cartilage dislocation, the Veteran is service connected for lateral meniscus repair and tibial plateau fracture, which combined account for all of the residuals for service-connected right knee.  There were no additional diagnoses.  

On September 2016 VA knee and lower leg conditions examination, the Veteran reported having chronic right knee pain.  There were no new surgeries or injuries.  The pain was a constant mild to moderate ache deep inside the knee.  There was intermittent clicking, and the right knee would lock a few times per month and occasionally would feel unstable.  The Veteran described flare-ups as right knee swelling and having more pain and less motion.  He had difficulty with squatting and prolonged standing and walking.  Range of motion of the right knee was flexion from 4 to 130 degrees and extension 130 to 4 degrees.  Range of motion of the right knee did not contribute to functional loss.  There was no pain noted on examination, and there was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was evidence of crepitus.  There was no additional functional loss or range of motion after 3 repetitions.  Pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use over a period of time.  Fatigue and weakness significantly limited functional ability with flare-ups.  Fatigue and weakness described in terms of range of motion was flexion from 4 to 90 degrees, and extension from 90 to 4 degrees.  Muscle strength was normal.  There was no muscle atrophy or ankylosis.  There was no history of recurrent subluxation or lateral instability.  There was a history of recurrent effusion.  There was no joint instability (anterior, posterior, medial and lateral instability were normal).  The Veteran has a meniscus (semilunar cartilage) condition, with frequent episodes of joint locking, pain and effusion.  Imaging studies show degenerative or traumatic arthritis of the right knee.  X-rays of the right knee shows a fixation plate, and screws were intact.  On the examination, there appeared to be a slight degree of superior displacement of the lateral most aspect of the tibial plateau.  The amount of displacement is approximately 3 mm.  There were calcifications in the femoral-tibial joint space.  The diagnosis was status post right knee meniscus, arthritis and tibial plateau fracture.  The functional impact -- on the Veteran's ability to perform any type of occupational task -- was difficulty with squatting, prolonged standing and prolonged walking.  The examiner noted that the right knee range of motion was improved at the time of the examination versus the June 2016 VA examination.  The Veteran was in more visible pain during the prior examination.  There was no evidence of pain on examination, and the Veteran had good range of motion, which was consistent with his history.  The flare range of motion numbers used from prior examinations when the right knee was worse.  

As noted, prior to June 14, 2016 the Veteran's right knee disability was initially assigned a 10 percent rating under hyphenated Codes 5262-5260, which would indicate impairment of the tibia with residual painful motion of the right knee.  The RO's analysis in the March 2012 rating decision reveals that the 10 percent rating was awarded based on malunion of the tibia with slight knee disability and painful motion of the knee each contemplating a 10 percent rating for the right knee disability.  The record reflects on examination in May 2011 the Veteran had full extension and outstanding flexion of the right knee.  On July 2011 VA examination right knee flexion was to 143 degrees with pain in the patella and popliteal fossa region and extension was to 0 degrees.  On private examination of the right knee in November 2011 flexion was to 90 degrees without significant pain, although the impression was knee pain.  On private examination in January 2012 he had full range of motion with excellent flexion; the impression was knee pain.  On April 2014 VA examination flexion was to 130 degrees and extension was to 0 degrees with no objective evidence of painful motion.  The record reflects essentially that for the period prior to June 14, 2016 the Veteran's right knee disability has been manifested by painful motion, and that at no time was flexion limited to less than 45 degrees or extension limited to greater than 10 degrees, even with consideration of factors such as pain and use.  Accordingly, a rating in excess of 10 percent for the right knee disability prior to June 14, 2016 under Codes 5260 or Code 5261 (allowing a 10 percent evaluation for limitation of extension to 10 degrees) is not warranted.

The Board recognizes the Veteran's lay statements that his service-connected right knee disability is painful but finds his complaints of pain adequately compensated within the 10 percent rating assigned for the period prior to June 14, 2016.  Also, as noted above, the VA examiner specifically provided that it would be mere speculation on the part of the examiner to estimate range of motion loss with a flare-up or during repetition over a period of time, and the VA examiner provided a supporting rationale.  See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010) (holding that when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability).  Given the extent of motion during this period, and even taking into account the DeLuca factors, the Board finds that the criteria for an initial rating in excess of 10 percent for the service-connected right knee disability for the period prior to June 14, 2016 have not been met.

Governing VA General Counsel opinions indicate it is appropriate to assign separate ratings for compensable limitation of motion of the knee and for recurrent subluxation or lateral instability.  Therefore, it is also necessary to consider whether the Veteran's right knee warrants a separate rating under Code 5257.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98 (August 1998).  Here, instability or subluxation are not shown for the period prior to June 14, 2016. Notably, the July 2011 VA examiner, the November 2011 private provider, and the April 2014 VA examiner found there was no instability and/or subluxation of the Veteran's right knee.  Therefore, a separate rating under Code 5257 for the period prior to June 14, 2016 is not warranted.

The Veteran has asserted that he is entitled to a separate compensable rating for his service-connected right knee disability under Code 5262 (impairment of the tibia and fibula).  Under the disability criteria for impairment of the tibia and fibula, a rating of 10 percent may be granted for malunion of the tibia and fibula with slight knee or ankle disability.  For the period prior to June 14, 2016 the record shows that the Veteran's right knee disability is manifested by slight impairment based on painful motion of the right knees.  Only one rating may be assigned for painful motion.  The evaluation of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14.  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would over-compensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), citing Brady v. Brown, 4 Vet. App. 203 (1993).  

Other Codes for rating knee disabilities (5256, 5258, 5259, 5263) do not apply, as the Veteran's right knee disability (for the period prior to June 14, 2016) does not include the pathology required in the criteria for those Codes (ankylosis, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, or genu recurvatum).  38 C.F.R. § 4.71a.  Notably, the April 2014 VA examination report notes the Veteran had a meniscus (semilunar cartilage) condition.  However, it is not shown that the Veteran has dislocated semilunar cartilage with frequent episodes of "locking" pain, and effusion into the joint.  See Code 5258.  

In a December 2016 rating decision, the RO assigned a higher rating of 20 percent for the Veteran's service-connected right knee disability effective from June 14, 2016 under Code 5258 (dislocated semilunar cartilage), based on dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, and painful motion of the knee.  20 percent is the maximum rating under Code 5258.  See 38 C.F.R. § 4.71a, Code 5258.

The evidence of record dated from June 14, 2016 shows the Veteran has arthritis of the right knee.  Under Code 5003, degenerative arthritis, when substantiated by x-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Codes 5260, 5261).  
The question here is whether a separate 10 percent rating (for the period from June 14, 2016) pursuant to the criteria of Codes 5003, 5260, and 5261 for arthritis with limitation of motion may be assigned for the Veteran's right knee disability in addition to his currently assigned 20 percent rating pursuant to the criteria of Code 5258.  The Board must essentially decide whether separate and distinct symptoms exist or whether there is overlapping symptomatology such that only a single rating is appropriate.  The critical element in permitting the assignment of more than one evaluation under different diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of another condition.  Esteban, 6 Vet. App. at 261-62.  Findings from the June 2016 VA examination show right knee range of motion as 110 degrees flexion and 4 degrees extension; objective evidence of pain was noted with flexion and extension.  Repetitive motion testing revealed flexion to 90 degrees and extension to 4 degrees.  He had frequent episodes of joint locking, pain and effusion.  The September 2016 VA examination showed improvement in flexion since the June 2016 VA examination.  In September 2016 flexion was to 130 degrees; extension was to 4 degrees; there was no pain noted on examination.  Given this extent of motion of the knee, there is no basis for a higher evaluation for the knee under Diagnostic Codes 5260 or 5261, or for separate compensable evaluations based upon limitation of flexion and extension.

The Veteran reported symptoms of constant knee pain, clicking of the knee, locking, and feeling unstable.  These symptoms are attributable to both dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint and arthritis with limitation of motion.  It appears from the evidence that the Veteran's cartilage impairment is symptomatic.  Such manifestations consist of pain, effusion, locking, and crepitus.  In comparing these manifestations to the symptoms attributable to the Veteran's arthritis with limitation of motion, the Board finds that there is some overlap and the two disabilities are not completely separate and distinct.  For example, although the Veteran has been shown to have pain on motion and some swelling, affording him a separate rating under Codes 5003, 5260, and 5261 would mean that he would be compensated again for some of the same symptoms as those contemplated under Code 5258, which would clearly constitute pyramiding.  Therefore, a separate 10 percent rating is not warranted.

In consideration of the DeLuca factors for the period from June 14, 2016, the June 2016 examiner noted there was additional limitation in range of motion of the right knee following 3 repetitions.  It was also noted that weakness and fatigability significantly limit the Veteran's functional ability over a period of time.  On the September 2016 VA examination, range of motion of the right knee did not contribute to functional loss.  There was no pain noted on examination and there was no additional functional loss or range of motion after 3 repetitions.  Fatigue and weakness significantly limited functional ability with flare-ups, but pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  The Board finds, however, that the 20 percent rating assigned herein takes into consideration the Veteran's functional loss associated with his right knee disability.  The Board finds that 38 C.F.R. § 4.40, 4.45, and 4.59 do not provide a basis for an increased rating.  See DeLuca, 8 Vet. App. at 204-07; see also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) ("pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system"). 

Other diagnostic codes pertaining to the evaluation of the Veteran's knee from June 14, 2016 have been considered.  A higher rating is not warranted under any analogous code.  There is no evidence of ankylosis of the right knee or of tibia and fibula impairment with marked knee or ankle disability.  Accordingly, the criteria under 38 C.F.R. § 4.71a, Code 5256 and 5262, are not for application. 

Other applicable criteria for evaluating the right knee disability include those providing for ratings based on recurrent subluxation or lateral instability (under Code 5257).  During the period from June 14, 2016, evidence of instability/subluxation was not shown.  Specifically, on June 2016 VA examination, the examiner noted that the Veteran did not have a history of recurrent subluxation, latera instability or recurrent effusion of the right knee.  There was no joint instability, anterior instability, or posterior instability.  Accordingly, from June 14, 2016 a separate rating under Code 5257 based on instability is not warranted.

Consequently, a rating in excess of 20 percent for right knee disability is not warranted for the period from June 14, 2016.

Right Ankle Disability

The Veteran appeals the noncompensable rating assigned to his right ankle disability for the period prior to June 14, 2016 and a rating in excess of 10 percent from June 14, 2016.  The record establishes that the Veteran injured his ankle during Ranger training.  Prior to June 14, 2016 the Veteran's right ankle avulsion fracture ("right ankle disability") was assigned an initial 0 percent (noncompensable) rating under 38 C.F.R. § 4.71a, Code 5271 (limited motion of the ankle).  In a December 2016 rating decision the RO assigned an increased rating of 10 percent for the service-connected right ankle disability, effective from June 14, 2016 under Code 5271. 

Under 38 C.F.R. § 4.71a, Code 5271 a minimum 10 percent rating is assigned for moderate limited motion of the ankle.  A maximum 20 percent rating is assigned for marked limited motion of the ankle.  Id.

The evidence shows the Veteran was seen in September 2009 at a private clinic while on active service with complaints of right arch pain "after spraining ankle in June and August," and some lateral ankle pain.  He had been treating his right ankle with rest and ice.  Physical examination showed normal ankle motion, no ankle instability, pain on motion of the anterolateral aspect of the right ankle, right ankle pain on active inversion, and no ankle swelling.  X-rays showed an apparent avulsion fragment off of the distal lateral malleoli of the right ankle.  The assessment included right ankle sprain.

An October 2009 private outpatient treatment report shows the Veteran was seen for follow-up for pronation, right ankle sprain, and avulsion fracture.  He was 5 weeks status-post inserts.  Physical examination showed normal ankle motion, no ankle instability, swelling, or pain on motion of the anterolateral aspect.  The assessment included right ankle sprain.

On July 2011 VA examination, the Veteran reported ongoing right ankle pain and decreased range of motion.  He stated that he injured his ankle initially in June 2009.  Physical examination of the right ankle showed no tenderness to palpation.  Range of motion testing of the right ankle showed dorsiflexion to 25 degrees, plantar flexion to 50 degrees, inversion to 30 degrees, and eversion to 20 degrees.  X-rays of the right ankle showed no acute fractures and mild degenerative changes.  The diagnosis was right ankle avulsion fracture with an unremarkable examination.

In a May 2012 statement in support of his claim, the Veteran stated that his ankle was frequently stiff and did not have the same level of motion that existed prior to the injury.  After exercising his right ankle would hurt.  In addition, he suffers frequent sprains due to weakness of the ankle (whereby his ankle is swollen and extremely painful with very limited motion).

In his July 2012 notice of disagreement, the Veteran asserted that he experienced pain, weakness/fatigability, and lack of endurance in his right ankle, which was frequently stiff and does not have the same level of motion that existed prior to the injury.  He also experienced frequent right ankle sprain due to weakness of the ankle (whereby the ankle is swollen and extremely painful with very limited motion).

On June 2016 VA ankle conditions examination, the Veteran reported that his right ankle pain was a constant chronic dull ache.  It also felt unstable, and it rolled several times per year.  When the right ankle rolled, he had increased pain and swelling and less motion.  He stated that he cannot stand or walk for prolonged periods due to his right ankle.  Range of motion of the right ankle was dorsiflexion to 10 degrees and plantar flexion to 45 degrees.  Range of motion did not contribute to a functional loss.  Pain was noted on examination but did not result in or cause functional loss.  Dorsiflexion and plantar flexion exhibited pain on movement.  There was no evidence of pain with weight bearing.  There was objective evidence of lateral joint line tenderness.  After 3 repetitions there was no additional loss of function or range of motion of the right ankle.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  Pain, fatigue, and weakness significantly limit functional ability with flare-ups of the right knee.  The examiner was unable to describe flare-ups in terms of range of motion because there was no conceptual or empirical basis for making such a determination without directly observing function under those conditions.  Disturbance of locomotion and interference with standing were indicated as additional contributing factors of his right ankle disability.  Muscle strength was normal.  There was no atrophy or ankylosis.  There was right ankle instability or dislocation suspected.  Anterior drawer test and talar tilt test revealed laxity compared with the opposite side.  He did not have "shin splints," stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), or a talectomy (astragalectomy).  Imaging studies of the ankle showed degenerative or traumatic arthritis.  July 2011 right ankle x-rays shows no sign of acute fracture or dislocation.  The mortise joint was intact; degenerative changes were seen at the anterior talotibial joint.  The calcaneus was unremarkable in appearance.  The diagnosis was status post right ankle fracture.  The functional impact of the Veteran's right ankle disability was that he had difficulty with prolonged standing and walking.  The examiner opined that it is a least as likely as not that the degenerative changes in the right ankle are due to prior right ankle fracture.  

The July 2016 VA medical opinion revealed there was no guarding on range of motion of the right ankle during the June 2016 VA examination.  The Veteran did report pain of the entire range of motion during examination of the right ankle.  There was no evidence of weakness, excess fatigue or incoordination of right ankle at the time of the examination.

On a September 2016 VA ankle conditions examination, the Veteran reported that he fractured his right ankle in service.  He now has constant chronic dull achy right ankle pain.  He feels his ankle is unstable and reports that it rolls several times per year.  He has not had any surgeries on the right ankle.  He stated that when his right ankle rolls he has increased pain and swelling and less motion.  His right ankle impairs his ability to stand or walk for prolonged periods.  Range of motion of the right ankle was dorsiflexion to 10 degrees and plantar flexion to 45 degrees.  There was no additional loss of function or range of motion after 3 repetitions.  Range of motion did not contribute to a functional loss; pain was noted on examination but does not result in or cause functional loss.  There was no evidence of pain with weight bearing.  There was evidence of lateral joint line tenderness and crepitus.  Pain, weakness, fatigability or incoordination did not significantly limit the functional ability with repeated use over a period of time.  During flare-ups, pain, fatigue, and weakness significantly limited functional ability.  The examiner was not able to describe flare-ups in terms of range of motion without resorting to mere speculation because there was no conceptual or empirical basis for making such a determination without directly observing function under those conditions.  Disturbance of locomotion and interference with standing were additional factors contributing to the disability.  Muscle strength of the right ankle was normal.  There was no muscle atrophy or ankylosis present.  Right ankle instability or dislocation was suspected.  Anterior drawer and talar tilt tests were positive.  The Veteran did not have shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), or a talectomy (astragalectomy).  He did not use any assistive devices as a normal mode of locomotion.  Imaging study showed degenerative or traumatic arthritis of the right ankle.  July 2011 x-rays of the right ankle showed no sign of acute fracture or dislocation.  The mortise joint was intact.  Degenerative changes were seen at the anterior talotibial joint.  The calcaneus was unremarkable in appearance.  The Veteran's right ankle disability impacted his occupational abilities in that he had difficulty with prolonged standing and walking.  The examiner opined that it is at least as likely as not the degenerative changes in the right ankle are due to prior right ankle fracture.  

Regarding the period prior to June 14, 2016, the right ankle disability demonstrated  normal motion, no instability, pain on motion of the anterolateral aspect, pain on active inversion, and no swelling.  That said, the Veteran subjectively complained of pain, and there was x-ray evidence of degenerative changes.  Accordingly, the Board finds that the current 10 percent evaluation should have been assigned earlier, for the entire pendency of this appeal as an initial evaluation.  38 C.F.R. § 4.59.  To that extent, the appeal is granted.  

The question thus becomes whether an evaluation in excess of 10 percent is warranted.  A review of VA and private treatment records do not provide objective medical evidence showing a higher (20 percent) rating is warranted for the Veteran's right ankle disability.  The June 2016 VA examination reported range of motion of the right ankle as 10 degrees of dorsiflexion and 45 degrees of plantar flexion.  Objective evidence of pain was noted with dorsiflexion and plantar flexion.  There was no additional loss of motion or function noted with repetitive motion testing.  Right ankle instability or dislocation was suspected, but not confirmed.  There was laxity compare to the other side.  The examiner reported, based on x-rays, there were degenerative changes in the right ankle due to the fracture.  The September 2016 VA examination reported range of motion for the right ankle was 10 degrees dorsiflexion and 45 degrees plantar flexion.  Objective evidence of pain was noted with dorsiflexion.  There was no additional loss of motion or function noted with repetitive motion testing.  Right ankle instability or dislocation was suspected, but not confirmed.  

Based upon the evidence of record, a higher (20 percent) rating is not warranted for the Veteran's right ankle disability.  The evidence shows that the Veteran's right ankle disability approximates moderate limited motion of the ankle, which warrants a 10 percent rating.  A 20 percent rating is warranted for limitation of motion of the ankle when there is marked limitation of ankle motion.  A rating is also not warranted under Code 5270 for ankle ankylosis or Code 5272 for ankylosis of the subastragalar or tarsal joint because the evidence does not demonstrate ankylosis or ankylosis of the subastragalar or tarsal joint for the right ankle for any period.  Also, the right ankle disability has not undergone an astragalectomy; therefore, a rating is not warranted under Code 5274 for astragalectomy. Separate ratings are not warranted under any of these diagnostic codes because separate ratings would be based on the same symptoms of pain and swelling or limitation of motion considered under Code 5271, so would involve prohibited pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.

The Board recognizes the Veteran's lay statements that his service-connected right ankle disability is painful but finds his complaints of pain adequately compensated within the 10 percent rating assigned.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups have been considered and are not warranted.  See DeLuca, 8 Vet. App. at 204-07; Mitchell, 25 Vet. App. at 32.  As noted above, the Veteran has mild limitation of dorsiflexion and full range of motion of plantar flexion.  On June and September 2016 VA examinations, there was no additional loss of function or range of motion after 3 repetitions.  Ankle instability or dislocation was suspected but not confirmed.  The Board finds that, even with consideration of functional loss due to pain, the Veteran's disability does not approximate marked limited motion of the right ankle as described for a higher 20 percent rating under Code 5271.  

Overall, the Board finds that the evidence supports an initial 10 percent rating for the right ankle disability for the entire pendency of this appeal.  This determination represents a grant for the period prior to June 14, 2016 and a denial for the period beginning on that date.

Spinal Stenosis with Spinal Fusion

In an April 2014 rating decision, the RO granted service connection for spinal stenosis with spinal fusion (claimed as "lower back disability" to include fractures and arthritis) and assigned a 20 percent rating effective August 22, 2013 under 38 C.F.R. § 4.71a, Code 5241 (spinal fusion).  On December 12, 2013 the Veteran underwent spinal fusion surgery.  A temporary rating of 100 percent was assigned from December 12, 2013 based on surgical or other treatment necessitating convalescence.  38 C.F.R. § 4.30.  A 20 percent rating was assigned for lower back disability from March 1, 2014, under Code 5241.  The Veteran contends that higher ratings are warranted for both periods.

38 C.F.R. § 4.71a, Code 5241 (spinal fusion), is rated under the General Formula for Rating Diseases and Injuries of the Spine.  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 20 percent rating requires forward flexion of the thoracolumbar greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.  Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

March 2013 lumbar x-rays show a spondylolisthesis which was from a bilateral fracture or defect.  An April 2013 MRI of the lumbar spine indicates the Veteran had lower back pain.  The impression was bilateral L5-S1 pars defects with associated disk desiccation, minimal disk bulge, and annular tear.  Facet disease at that level results in moderate left neural foraminal narrowing with a patent right neural foramen.  

An August 2013 statement from Dr. R.E.G. notes that the Veteran was recently evaluated in the Mayo Spine Center, and the final diagnoses were chronic mechanical back pain due to bilateral L5 pars interarticularis defects and mild grade 1 anterolisthesis of L5 on S1 and persistent left posterior thigh pain, most likely L5 radiculitis without objective deficit.  

In an October 2013 private orthopedic surgery clinical report the Veteran described an L5 or S1 radicular-type pattern into the lower extremity.  On examination thoracolumbar range of motion was full with pain on extension.  He was tender at the L5-S1 level in the midline of the back.  On inspection of the thoracolumbar spine, he had intact range of motion.  He was tender with flexion and extension, significantly more so with extension.  He had the ability to laterally bend and rotate fully.  Examination of the musculoskeletal system showed he had good strength with the exception of his extensor hallucis longus bilaterally, which were graded 4/5.  Imaging studies show a pars fracture of both L4 and L5 with a grade 1 anterolisthesis at both levels.  He had L5-S1 foraminal stenosis of a moderate to severe degree at the left side at L5-S1 that could be affecting his L5 root and consistent with his symptoms.  In addition, lumbar x-rays with flexion-extension views were performed.  He had a mild spondylolisthesis of L4 on L5 and L5 on S1.  There appeared to be a probable pars defect at L4.  His CT scan showed spondylolysis at both L4 and L5 bilaterally.  The diagnoses were chronic mechanical back pain due to bilateral L4 and L5 pars interarticularis defects with grade 1 anterolisthesis and left posterior thigh pain, likely L5 radiculitis.  The Board notes that service connection has separately been established for radiculopathy of the left lower extremity, and the assigned rating for that disability is not presently on appeal.

In a January 2014 statement Dr. J.P. B. noted that he was the doctor who originally diagnosed the Veteran with two sets of fractures in his spine in 2013 in both of the pars interarticularis regions of L4 and L5 in his lumbar spine.  His medical history indicates he suffered from chronic lower back pain for years.  This was evident in his medical records.  The Veteran reported to Dr. J.P.B. that he attended airborne school in February 2005 and landed on a gravel road during his very first airborne jump at that school.  The severe pain in his lower back he experienced from that landing was reportedly nearly identical to the pain he had been experiencing in the last few years.  He reports these symptoms marked the beginning of his lower back pain that became a chronic condition and the inciting cause of the fractures in his lumbar spine.  Dr. J.P.B. opined that there was a very good likelihood that the fall on the gravel road caused the fractures in his spine leading to his chronic pain and nerve impingement/neuropathy problems.  The pars fractures were simply defects from birth.  Since they are bilateral and at multiple levels, they are consistent with a result of severe trauma.  He opined that the Veteran's chronic lower back pain and nerve impingement/neuropathy had been aggravated by continued military service in the infantry over the past 9 years.

In a February 2014 statement Dr. A.N. noted the Veteran was evaluated in October 2013 for back and left leg symptoms.  The Veteran attributed aggravation of his back pain to his activities in the military.  He described an episode of severe lower back pain in 2004 after jumping out of an airplane and landing on a gravel road while he was in Army Airborne School.  Additionally, he described episodes of further aggravation of back pain secondary to his duties in the infantry from 2004 to 2011.  At that point, he was carrying a 70 pound backpack for distances of 20 miles.  At the time of consultation in 2013, his radiographic imaging studies revealed lumbar spondylolysis at both L4 and L5 bilaterally with spondylolisthesis at both L4-5 and L5-S1.  Because of the Veteran's ongoing symptoms, he did elect to undergo surgical intervention consisting of a lumbar anterior/posterior instrumented interbody fusion in December 2013.  

In February 2014 Dr. A.N. completed a back (thoracolumbar spine) conditions Disability Benefits Questionnaire (DBQ) for the Veteran.  Dr. A.N. noted that the Veteran was evaluated for lower back and left leg symptoms in July 2013.  He underwent lumbar injections with some relief.  The Veteran had surgery on December 12, 2013 (at the time of the examination he was still recovering from the surgery (lumbar fusion)).  Dr. A.N. noted that he anticipated that the Veteran would have decreased range of motion from the lumbar fusion.  Muscle strength was normal except extensor hallucis longus was 4/5 when last assessed.  There was no muscle atrophy.  Deep tendon reflexes were normal.  Straight leg raising test results were positive.  The Veteran had symptoms of the left lower extremity manifested by moderate to severe intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  His left leg pain was improving after surgical intervention.  There was involvement of L4/L5/S1/S2 and S3 nerve roots on the left.  There were moderate to severe radiculopathy on the left side.  He did not have intravertebral disc syndrome (IVDS).  X-rays showed arthritis of the thoracolumbar spine.  The diagnoses were spondylolisthesis and lumbar radiculopathy.  There were scars; he was status post lumbar fusion.  His lower back and left leg symptoms were affecting his ability to work.  

In his April 2014 notice of disagreement the Veteran requested an increased rating.  He stated his back muscles tighten so severely he soaks in a hot tub daily in order to function.  He stated his back spasms cause guarding severe enough to result in an abnormal gait.  

In a January 2016 statement by a medical provider at the Mayo Clinic orthopedic surgery department, it was noted that the Veteran returned to the clinic for a follow-up visit after his anterior posterior lumbar instrumented fusion.  Updated radiographs and a CT scan showed some loosening of his lumbar instrumentation.  He may have a delayed union at both L4-L5 and L5-S1.   

On July 2016 VA spine examination, the Veteran reported that he was status post lumbar spine surgery for spondylolisthesis and spondylosis.  He reported symptoms of chronic daily lower back pain.  He had flares approximately one time per week that are severe and last several hours.  He had not had any additional surgeries and no new injuries to the lumbar spine.  He described having flare-ups of severe pain.  When his lower back disability flares, he has difficulty with prolonged sitting, difficulty with yard work, difficulty caring for and playing with children.  On range of motion testing, forward flexion was to 75 degrees, extension was to 10 degrees, right and left lateral flexion and right and left lateral rotation were each to 30 degrees.  Pain was noted on examination, but it does not result in or cause functional loss.  Pain was exhibited in all ranges of motion.  There was paralumbar tenderness.  There was no additional loss of function or range of motion after three repetitions.  Pain, weakness, fatigability or incoordination does not significantly limit functional ability with repeated use over a period of time.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups because there was no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  There was  muscle spasm of the thoracolumbar spine, but it did not result in abnormal gait or abnormal spinal contour.  Localized tenderness did not result in abnormal gait or abnormal spinal contour.  There was no guarding reported.  Interference with sitting was noted as an additional factor that contributed to the disability.  Muscle strength was normal.  There was no muscle atrophy.  Deep tendon reflexes were normal for the knees and were absent in the ankles.  Sensory examination was normal.  Straight leg raising test was negative.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine.  There were no other neurologic abnormalities or findings related to a thoracolumbar spine disability (such as bowel or bladder).  

Intervertebral disc syndrome (IVDS) of the thoracolumbar spine was not present.  The Veteran did not use any assistive devices as a normal mode of locomotion.  There were lumbar spine related scars.  Imaging studies of the thoracolumbar spine revealed arthritis.  The Veteran has a thoracic vertebral fracture with loss of 50 percent or more of height.  The December 2013 operative report (anterior arthrodesis L4-S1, fusion L4-S1) was noted.  The diagnosis was status post spinal fusion, spinal stenosis.  The Veteran's back disability impacts his ability to work, in that he has a profile for the military that he cannot perform push-ups or sit-ups for military training.  The examiner noted that the Veteran had a history of radiculopathy on the left, and was included as a reason for lumbar spine surgery.  At the time of the examination there were no objective signs of a radiculopathy.  June 2014 postoperative follow-up radicular symptoms had resolved.  There was no evidence of a radiculopathy.  

In a July 2016 VA medical opinion, the opinion provider noted there was no evidence of ankylosis of the lumbar spine.  The Veteran's spine disability was not manifested by ankylosis of forward flexion.  While he tends to lean forward, during range of motion testing, he was able to straighten his lumbar spine to 0 degrees, extend to 10 degrees, and flex to 75 degrees.  

In a July 2016 statement, Dr. A.N. noted that the Veteran was  approximately 21/2  years status post anterior/posterior lumbar instrumented fusion.  At the time of a recent follow-up the Veteran was noted to have loosening of his posterior lumber instrumentation.  In a January 2017 statement Dr. A.N. noted the Veteran was status post (December 2013) anterior lumbar fusion L4-S1 with posterior instrumentation.  Following the Veteran's surgery a 10-pound lifting restriction was recommended for 6 months, followed by a 20-pound lifting restriction for an additional year.  He was active in a postoperative therapy program and worked at core stabilization and modalities to relieve his back pain.  A CT scan in 2016 appeared to show a solid arthrodesis anteriorly although given the hardware loosening the physician continued to have questions regarding the possibility of pseudoarthrosis.  

After a review of the evidence of record, the Board finds that the Veteran's chronic lower back disability most nearly approximate the criteria for a 20 percent rating under the general rating formula prior to December 12, 2013 and after March 1, 2014.  The next-higher disability evaluation of 40 percent requires symptoms more nearly approximating forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The evidence reflects that the symptoms did not more nearly approximate forward flexion of 30 degrees or less even taking into consideration pain, repetitive testing or upon flare-ups.  On October 2013 private examination thoracolumbar spine range of motion was full with pain on extension.  On range of motion testing July 2016 forward flexion was to 75 degrees, and extension was to 10 degrees.  Pain was noted on examination, but it did not result in or cause functional loss.  The evidence does not demonstrate symptoms warranting a higher rating at this time. 

When applying the DeLuca criteria to the Veteran's claim, the evidence of record also demonstrates that the Veteran is not entitled to a disability rating in excess of 20 percent.  The evidence of record demonstrates that pain was exhibited in all ranges of motion he had some interference with prolonged sitting and difficulty with yard work.  However, according to the examination findings, the Veteran had no additional limitation of motion due to pain and that, while there was pain, repetitive or extended use of the lumbosacral spine did not result in additional limitations of function or motion due to weakness, instability, fatigability or incoordination, or result in any loss of excursion from the baseline function.  Moreover, the Veteran did not describe flare-ups of such a significant degree that they would result in additional limitation that would more nearly approximate the flexion to 30 degrees or less under the rating formula, given that the range of motion figures for the periods under consideration showed flexion at 75 degrees (See July 2016 VA examination).  These symptoms do not demonstrate that the Veteran's overall disability rating has been more appropriately characterized as 40 percent disabling.  A 20 percent disability rating is meant to compensate a Veteran who suffers from pain and significant limitation of motion.  This evidence, considered in totality, demonstrates that a 20 percent disability rating is appropriate in this case.  Notably, the VA examiner specifically provided that it would be mere speculation on the part of the examiner to state whether pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups.

The Board has also considered whether a higher disability rating would be warranted based on the Formula for Rating Intervertebral Disc Syndrome (DC 5243).  Under this formula, a 40 percent rating is warranted when there is evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Such findings have not been shown here.  

Under the schedular criteria, in addition to considering the orthopedic manifestations of a back disability, consideration must be given to any objective neurologic abnormalities associated with the back disability, which are to be evaluated separately under an appropriate diagnostic code.  See Note (1) of the General Rating Formula for Disease and Injuries of the Spine.  In this regard, the Board notes that the Veteran has been separately service-connected for left lower extremity radiculopathy, as associated with the Veteran's back condition.  The evidence also indicates no diagnosed bowel or bladder dysfunction, or right lower extremity neurological dysfunction, related to the Veteran's chronic lower back condition.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability rating in excess of 20 percent for a chronic lower back disability prior to December 12, 2013 and after March 1, 2014 must be denied.

Temporary Total Disability Rating

The Veteran contends that he is entitled to a temporary total disability rating for lower back disability based on surgery or treatment necessitating convalescence of at least 1 month.

The April 2014 rating decision assigned a temporary rating of 100 percent from December 12, 2013 to February 28, 2014, based on surgical or other treatment necessitating convalescence.  The Veteran underwent a spinal fusion surgery on December 12, 2013.  In January 2014 the Veteran notified VA that he would be off work for 6 weeks to 3 months.  In a December 2016 rating decision the RO extended the temporary total disability rating to April 1, 2014.

A temporary total disability rating will be assigned under 38 C.F.R. § 4.30 when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence, surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches, or immobilization by cast, without surgery, of one major joint or more.  

A temporary total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence, (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

The February 2014 Disability Benefits Questionnaire completed by Dr. Nassr noted that the Veteran was still recovering from surgery.  A letter from Dr. Nassr dated February 2014 noted the Veteran had lumbar anterior/posterior instrumented interbody fusion in December 2013, and was making stable and satisfactory recovery. 

In his April 2014 notice of disagreement the Veteran appealed for an extension to his temporary 100 percent evaluation.  

An April 2014 statement by a certified nurse practitioner in the department of orthopedic surgery revealed the Veteran was status post anterior/posterior lumbar instrumented interbody fusion at L4-5 and L5-S 1 from December 12, 2013.  This procedure required convalescence of three months, and continued watch of his radiographs for evidence of development of a solid arthrodesis across the lumbar disk spaces.  The provider stated that there should be a reassessment for evidence of a successful fusion at the six-month postoperative point.  The provider noted that is not uncommon for these procedures to take 12 months to develop a solid fusion. 

In the July 2016 VA medical opinion the opinion provider was asked to state when the Veteran's post-surgical convalescence ended following spinal fusion surgery.  The response was sometime between February 24, 2014 and March 19, 2014.  The specific chronology of the Veteran's surgery was he had lumbar spine surgery December 13, 2013; on January, 9, 2014 he had a surgery postoperative evaluation, which noted a back brace was required an additional 2 weeks, "then ok to self ween."  A February 19, 2014 surgery report note the Veteran was able to work 8 hours per day with light duty work restrictions beginning February 24, 2014.  This postoperative encounter would support the end of convalescence period.  He had another surgery postoperative evaluation in March 19, 2014, there was no further discussion of the need for a back brace, and no further discussion on the need to restrict work.  The incisions were healed.  That postoperative encounter would support the end of the convalescence period.  The examiner stated the March 19, 2014 post-surgery note would support the end of the convalescence period for the back surgery.

As noted above, the Veteran's total disability rating was based upon 38 C.F.R. § 4.3(a)(1) which provides for a total disability rating if treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence.  There is no evidence in the record to support the Veteran receiving a total disability rating under 38 C.F.R. § 4.30(a)(2), which provides for a total disability rating for surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessary for house confinement, or the necessity for continued use of a wheelchair or crutches.  Thus the claim for an extension for convalescence beyond April 1, 2014 is denied.  

Other considerations

In so finding the above, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that he sincerely believes he is entitled to higher ratings.  In those portions of the decision where his claims have been denied, however, his competent and credible lay evidence is outweighed by competent and credible medical evidence that evaluates the true extent of the knee, ankle, and lower back impairments based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of knee, ankle, lower back and scars impairments.  

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based on individual unemployability (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  It appears that the Veteran has been employed throughout the pendency of this appeal and continued to report for weekend drills with the U.S. Army National Guard as well.  He reported at the April 2014 VA examination that he was "a trust officer at a bank and a military attorney in the Iowa National Guard.  During a June 2015 VA mental disorders examination, the Veteran reported that he is a licensed attorney, as a law school graduate.  He had often worked as a full-time National Guard employee.  In 2012 (for about one year) he worked at a bank while part-time with the National Guard.  He stated he would be going back to the National Guard full-time.  Therefore, consideration of TDIU is not warranted. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial rating in excess of 10 percent for a right knee lateral tibial plateau fracture, lateral meniscus tear repair, and posttraumatic arthritis prior to June 14, 2016 and in excess of 20 percent from that date is denied.

Entitlement to an initial 10 percent rating for a right ankle avulsion fracture prior to June 14, 2016 is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for a right ankle avulsion fracture for the period beginning June 14, 2016 is denied.

Entitlement to an initial rating in excess of 20 percent for spinal stenosis with spinal fusion prior to December 12, 2013 and after March 1, 2014 is denied.

Entitlement to a temporary total disability rating under 38 C.F.R. § 4.30 based on surgical or other treatment necessitating convalescence for spinal stenosis with spinal fusion (claimed as lower back disability to include fractures and arthritis) due to convalescence beyond April 1, 2014 is denied.


REMAND

The Veteran underwent a VA scars examination, with relevant information obtained regarding both scar claims on appeal, in July 2016.  The Veteran was not furnished with a Supplemental Statement of the Case addressing these claims after the examination, however.  A December 2016 Supplemental Statement of the Case only addressed the four other claims on appeal.  A remand is thus needed to furnish a Supplemental Statement of the Case on these matters.  38 C.F.R. §§ 19.9, 19.31.  

Accordingly, this case is REMANDED for the following action:

The Veteran and his representative must be furnished with a Supplemental Statement of the Case addressing the two scar claims on appeal.  Full consideration must be given to the July 2016 VA scars examination report.  A reasonable period of time in which to respond must be given before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


